Citation Nr: 1829527	
Decision Date: 06/21/18    Archive Date: 07/02/18

DOCKET NO.  14-43 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri

ISSUES

1.  Service connection for erectile dysfunction disability, to include as secondary to diabetes mellitus type II.

2.  Service connection for an eye disability, to include as secondary to diabetes mellitus type II.

3.  Service connection for peripheral neuropathy, upper extremities, to include as secondary to diabetes mellitus type II.

4.  Service connection for peripheral neuropathy, lower extremities, to include as diabetes mellitus type II.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

These matters are before the Board of Veterans Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

In December 2017, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, St. Louis, Missouri, that the Veteran died in December 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994); but see Reeves v. Shinseki, 682 F.3d 988, 994 (2012).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




